RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The 35 U.S.C. §102 and §103 rejections of claims made of record in the office action mailed on 12/09/2021 have been withdrawn due to Applicant’s amendment/argument in the response filed 03/09/2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim 1, 9, 13, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazono et al. (JP 2000-344528).
Regarding claims 1 and 9, Miyazono et al. teaches an iron oxide particle coated with a lower layer comprising a composite oxide of Si and Fe (i.e. a ceramic) and an upper layer comprising aluminum compound. (par. [0019]-[0021]). The coating of the lower or upper layers may be formed as a dense layer or a layer of an aggregate of large number of particles. (par. [0020] and [0023]).
In view of the teachings of Miyazono et al. regarding the compositional difference of the upper and lower layer and the fact that one layer may be formed as a dense layer and the other may be formed as an aggregate of a large amount of particles, the porosity of the two layers would inherently be different. As such, the lower layer would have a first porosity and the upper layer would have a second porosity.

Regarding claim 13, the magnetic particles of Miyazono et al. are mixed with a resin material for use in a toner composition. (par. [0024]-[0031]).
Regarding claim 16, the toner particles are intended to be applied to the surface of a substrate (such as paper) after printing. (par. [0027]).
Regarding claim 21, in a configuration wherein the aluminum compound containing layer is formed by an aggregate of a larger number of particles and the Si and Fe containing layer is a dense layer, the porosity of the aluminum coating (equivalent to the second coating presently claimed) is larger than that of the Si and Fe containing layer (equivalent to the first coating presently claimed).

Claims 1-2, 9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. App. Pub. No. 2010/0255310).
Regarding claims 1 and 9, Chen et al. teaches a porous particle composition made by attaching an organic surface modifier containing a polymeric phase and metal oxide particles onto the surface of a metal oxide particle and thereafter removing the polymeric phase. (par. [0006] and [0048]). The core particle may include a ferric oxide (i.e. an iron containing particle) (par. [0027]). The particles in the polymeric phase layer include silica particles (i.e. a ceramic material). (par. [0049]). The surface of the core particle is coated with multiple layers and each of the layers can have adjustable porosity which may be the same or different. (par. [0054]).
Regarding claim 2, the size of the particles is in the range of 0.1 to 100 microns. (par. [0057]).
Regarding claim 21, the porosity of the outer layers may be higher than the inner layers as shown in Example 6. (par. [0068]).

Claim 1-4, 13-16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfrum et al. (U.S. App. Pub. No. 2013/0112912)
Regarding claims 1 and 9, Wolfuam et al. teaches iron pigment (Abstract) which may have at least one metal oxide layer provided on the surface thereof (par. [0072]) and a polymerized layer onto the metal oxide layer. (par. [0076]). The diameter of the iron pigments is in the range of 3 to 16 microns. (par. [0030]).
With respect to the limitation “a ceramic coating having a first sub-layer having a first porosity” and a second sub-layer having a second porosity disposed over the first sublayer”, Wolfram et al. teaches that the surface of the iron pigments may be provided with “at least one” metal oxide layer (par. [0072]) which may include combinations of silica and other metal oxide layers including aluminum oxide layer. (par. [0073]-[0074]). Therefore, in view of the difference in composition between the silica and aluminum oxide layers, the layers would inherently possess different porosities as claimed.
Regarding claims 2, the diameter of the iron pigments is in the range of 3 to 16 microns. (par. [0030]).
Regarding claim 3, the iron powders used in Wolfrum et al. are carbonyl iron which have a purity of over 99% iron. (par. [0035]).
Regarding claim 4, the thickness of the metal oxide layers is in the range of 5 to 150 nm. (par. [0075]).
Regarding claims 13-14, Wolfrum et al. teaches that the iron pigments are used in a magneto rheological fluid which comprises a polymer material dispersing the iron particles. (par. [0040] and [0090]-[0091]).
Regarding claim 15, the content of magnetic particles in the fluid material is in the range of up to 95% wt. (par. [0098]).
Regarding claim 16, the magnetorheological fluid will be contained in a container which would meet the limitation of “surface” as presently claimed.
Regarding claim 22, Wolfrum et al. teaches iron pigment (Abstract) which may have a metal oxide layer provided on the surface thereof (par. [0072]) and a polymerized layer onto the metal oxide layer. (par. [0076]). The diameter of the iron pigments is in the range of 3 to 16 microns. (par. [0030]).

Claim Rejections - 35 USC § 103
Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfrum et al. (U.S. App. Pub. No. 2013/0112912)
Regarding claims 5-7, Wolfrum et al. does not specifically teach the overall coating content by volume or weight as presently claimed. However, one of ordinary skill in the art would have found it obvious to optimize the relative coating amount based on the selection of coating material and thickness relative to the size of the iron pigments in order to provide sufficient protection to the iron surfaces. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955). MPEP 2144.05 (II).

Allowable Subject Matter
Claims 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 03/09/2022 regarding the rejections made of record in the office action mailed on 12/09/2022 have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/
Primary Examiner, Art Unit 1788                                                                                                                                                                                                        05/18/2022